DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 6/24/2019, 9/11/2019 and 9/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/158,279, filed on 6/21/2019 and also on PCTCN2014076612, filed on 4/30/2014 from Indian Application 5329/CHE/2013 filed on 11/19/2013.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. 10,303,552. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

16/385905
10,303,552
1. A method for optimizing an index, comprising: checking, by a master database node, whether role information of an index matches role information of the master database node, in response to when the index being added into the master database node;

updating, by the master database node, database information using the index in response to the role information of the index matches matching the role information of the master database node;
wherein the method further comprises:
checking, by the master database node, 

whether the role information of the index matches the role information of the master database node, in response to a record needing insertion into a table associated with the index; and

generating dummy redo information for the record in response to when the role information of the index not matching the role information of the master database node.

. A method for optimizing an index, the method comprising: checking, by a master database node, whether role information of an index matches the role information of the master database node, 

in response to a record needing insertion into a table associated with the index; 

generating dummy redo information for the record in response to the role information of the index not match matching the role information of the master database node; checking, by the master database node, 


whether the role information of the index matches role information of a subscriber database node; sending, by the master database node, the dummy redo information to the subscriber database node in response to the role information of the index matches matching the role information of the subscriber database node; checking, by the master database node, whether the role information of the index matches role information of the master database node, in response to the index being added into the master database node; and updating, by the master database node, database information using the index in response to the role information of the index matching the role information of the master database node.




Allowable Subject Matter
8.	Claims 1-18 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to METHOD FOR OPTIMIZING INDEX, MASTER DATABASE NODE AND SUBSCRIBER DATABASE NODE.  The closest prior arts Whynot; Stephen (US 2010/0161551) either singularly or in combination, fail to anticipate or render obvious the recited features “. A method for optimizing an index, comprising: checking, by a master database node, whether role information of an index matches role information of the master database node, in response to when the index being added into the master database node; updating, by the master database node, database information using the index in response to the role information of the index matches matching the role information of the master database node; wherein the method further comprises: checking, by the master database node, whether the role information of the index matches the role information of the master database node, in response to a record needing insertion into a table associated with the index; and generating dummy redo information for the record in response to when the role information of the index not matching the role information of the master database node”.  Specifically a dummy redo information to the subscriber database in response of the role information and the matching of the subscriber database note.


. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Merriman et al (US 2013/0290249) relates to  LARGE DISTRIBUTED DATABASE CLUSTERING SYSTEMS AND METHODS, specifically to perform in some systems additional server types can be employed in addition to the servers established as masters and slaves (i.e. primary and second nodes). In one example, server systems can be configured with more than one role, functioning as both slave and as an arbiter. A node assigned an arbiter role can be configured to facilitate the election protocol and improve efficiency during election of a new master.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158